DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0230696, hereinafter Kim, claiming the priority date of provisional application 62/357,945), in view of Islam et al (US 2017/0311315, hereinafter Islam, claiming the priority date of provisional applications 62/343,826 and 62/325,726), in view of Koorapaty et al (US 2013/0089065, hereinafter Koorapaty) and in view of Kakishima et al (US 2018/0270717, hereinafter Kakishima, claiming priority date of provisional application 62/232,058).

Regarding claim 13, Kim discloses a terminal device (UE, Para [0045]) comprising: reception circuitry (RF unit, Fig. 12) configured to receive a first signal for synchronization and a second signal for synchronization with a first sub-carrier spacing, which are primary and secondary synchronization signals (receiving synchronization signals PSS and SSS and obtain cell ID, Para [0065, 67] and sub-carrier spacing for a PSS/SSS, Para [0162], meaning the sub-carrier spacing is the same for PSS and SSS);											receive a third and fourth signal that are Non-Zero power Channel State Information Reference Signal (NZP-CSI-RS) (receiving CSI-RS, Para [0047], non-zero CSI-RS, see TS 36.211, Para [0047]);												and detection circuitry (processor, Fig. 12) configured to detect a physical cell identity based on the first synchronization signal and the second synchronization signal (detecting physical cell id from the synchronization signals, Para [0065, 140]); and synchronization circuitry (processor, Fig. 12) configured to perform first synchronization and a second synchronization, wherein the first synchronization signal and the second synchronization signal are signals for a first synchronization (UE detects synchronization signals such as PSS and SSS to perform DL time/frequency synchronization, Para [0188, 257], also performs UL synchronization, Para [0188]) (See pages 4-7, 9 from provisional application 62/357,945);							but does not disclose receiving the third and fourth signal (NZP-CSI-RS) with a second subcarrier spacing nor the first and second subcarrier spacing being used individually among a plurality of different subcarrier spacing candidates  Islam discloses an overhead signal (e.g. CSI-RS) is transmitted on channel type A with a numerology having tone spacing of 60 kHz, Para [0074] and the synchronization signal (e.g. PSS and SSS) are transmitted on channel type B with a different numerology having a tone spacing of 240 kHz, Para [0075], 60, 120 or 240 kHz are subcarrier spacing candidates, Para [0056] (Para [0072-73] in provisional 62/343,826).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Islam in the system of Kim in order to adopt different tone spacing to help mitigate phase noise experienced when communicating at different frequency bands; 			and does not disclose the NZP-CSI-RS is a third signal used for a second synchronization nor the other NZP-CSI-RS is a fourth signal is not used for either first or second synchronization.  Koorapaty discloses CSI-RS can be used for quality estimation and synchronization or an CSI-RS can be used for just synchronization, Para [0058].  Kakishima discloses the CSI-RS can be used for different purposes or exclusively for RSRP measurement, Para [0086] or synchronization, Para [0087] (or see Para [0056] of provisional application 62/232,058).  In this case one CSI-RS (third signal is used for synchronization) and another CSI-RS (fourth signal is used for RSRP measurement).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Koorapaty and Kakishima in the system of Kim in view with Islam in order to improve energy efficiency and reduce interference by reducing or eliminating reliance on CRS for time and frequency synchronization and for flexible utilization of CSI-RS for a variety of purposes as needed.
Regarding claim 14, Kim discloses the terminal device according to claim 13, but not wherein, the first subcarrier spacing is different from the second subcarrier spacing.  Islam discloses an overhead signal (e.g. CSI-RS) is transmitted on channel type A with a numerology having tone spacing of 60 kHz, Para [0074] and the synchronization signal (e.g. PSS and SSS) are transmitted on channel type B with a different numerology having a tone spacing of 240 kHz, Para [0075] (Para [0072-73] in provisional 62/343,826).
Regarding claim 15, Kim discloses a communication method used for a terminal apparatus, the communication method comprising: receiving a first synchronization signal, a second synchronization signal, a physical broadcast channel, and a NZP Channel State Information Reference Signal (CSI-RS) for a second synchronization (receiving synchronization signals PSS and SSS and obtain cell ID, Para [0065, 67], receiving the PBCH, Para [0140] and receiving CSI-RS, Para [0047]); and detecting an identity based on the first synchronization signal and the second synchronization signal, wherein the receiving the first synchronization signal and the second synchronization signal with a first subcarrier spacing, receiving the physical broadcast channel based on the identity (detecting physical cell id from the synchronization signals, Para [0065, 140], sub-carrier spacing for a PSS/SSS, Para [0162], meaning the sub-carrier spacing is the same for PSS and SSS, receive and decode PBCH using cell ID, Para [0140]; performing first synchronization and a second synchronization, wherein the first synchronization signal and the second synchronization signal are signals for a first synchronization (UE detects synchronization signals such as PSS and SSS to perform DL time/frequency synchronization, Para [0188, 257], also performs UL synchronization, Para [0188]) (See pages 4-7, 9 from provisional application 62/357,945);	 Also see pages 4-7, 9 from provisional application 62/357,945); but does not disclose receiving the NZP-CSI-RS by a second subcarrier spacing nor the first and second subcarrier spacing being configured individually.  Islam discloses an overhead signal (e.g. CSI-RS) is transmitted on channel type A with a numerology having tone spacing of 60 kHz, Para [0074] and the synchronization signal (e.g. PSS and SSS) are transmitted on channel type B with a different numerology having a tone spacing of 240 kHz, Para [0075]  (Para [0072-73] in provisional 62/343,826); and does not disclose the NZP-CSI-RS is a third signal used for a second synchronization nor the other NZP-CSI-RS is a fourth signal is not used for either first or second synchronization.  Koorapaty discloses CSI-RS can be used for quality estimation and synchronization or an CSI-RS can be used for just synchronization, Para [0058].  Kakishima discloses the CSI-RS can be used for different purposes or exclusively for RSRP measurement, Para [0086] or synchronization, Para [0087] (or Para [0056] of provisional application 62/232,058).  In this case one CSI-RS (third signal is used for synchronization) and another CSI-RS (fourth signal is used for RSRP measurement).  
Regarding claim 16, Kim discloses the communication method according to claim 15, but not wherein, the first subcarrier spacing is different from the second subcarrier spacing. Islam discloses an overhead signal (e.g. CSI-RS) is transmitted on channel type A with a numerology having tone spacing of 60kHz, Para [0074] and the synchronization signal (e.g. PSS and SSS) are transmitted on channel type B with a different numerology having a tone spacing of 240kHz, Para [0075] (Para [0072-73] in provisional 62/343,826).
Regarding claim 17, Kim discloses a base station device (base station, Para [0045]) comprising: transmission circuitry (RF unit, Fig. 12) configured to transmit a first synchronization signal, a second synchronization signal, a physical broadcast channel, and a NZP Channel State Information Reference Signal (CSI-RS) for a second synchronization (receiving synchronization signals PSS and SSS and obtain cell ID, Para [0065, 67], receiving the PBCH, Para [0140] and receiving CSI-RS, Para [0047]); and determination circuitry (processor, Fig. 12) configured to determine an identity based on the first synchronization signal and the second synchronization signal, wherein the transmission circuitry is configured to transmit the first synchronization signal and the second synchronization signal by a first subcarrier spacing, transmit the physical broadcast channel based on the identity (detecting physical cell id from the synchronization signals, Para [0065, 140], sub-carrier spacing for a PSS/SSS, Para [0162], meaning the sub-carrier spacing is the same for PSS and SSS, receive and decode PBCH using cell ID, Para [0140].  Also see pages 4-7 from provisional application 62/357,945); for the terminal device to be capable to perform a first synchronization and to perform a second synchronization (this is an intended use of the transmitted signals, and performing synchronization is done at the UE and does not carry patentable weight for BS apparatus claim) but does not disclose transmitting the NZP-CSI-RS by a second subcarrier spacing nor the first and second subcarrier spacing being configured individually.  Islam discloses an overhead signal (e.g. CSI-RS) is transmitted on channel type A with a numerology having tone spacing of 60 kHz, Para [0074] and the synchronization signal (e.g. PSS and SSS) are transmitted on channel type B with a different numerology having a tone spacing of 240 kHz, Para [0075]  (Para [0072-73] in provisional 62/343,826); and does not disclose the NZP-CSI-RS is a third signal used for a second synchronization nor the other NZP-CSI-RS is a fourth signal is not used for either first or second synchronization.  Koorapaty discloses CSI-RS can be used for quality estimation and synchronization or an CSI-RS can be used for just synchronization, Para [0058].  Kakishima discloses the CSI-RS can be used for different purposes or exclusively for RSRP measurement, Para [0086] or synchronization, Para [0087] (or Para [0056] of provisional application 62/232,058).  In this case one CSI-RS (third signal is used for synchronization) and another CSI-RS (fourth signal is used for RSRP measurement).  
Regarding claim 18, Kim discloses the base station device according to claim 17, but not wherein, the first subcarrier spacing is different from the second subcarrier spacing. Islam discloses an overhead signal (e.g. CSI-RS) is transmitted on channel type A with a numerology having tone spacing of 60kHz, Para [0074] and the synchronization signal (e.g. PSS and SSS) are transmitted on channel type B with a different numerology having a tone spacing of 240kHz, Para [0075] (Para [0072-73] in provisional 62/343,826).
Regarding claim 19, Kim discloses a communication method used for a base station device, the communication method comprising: transmitting a first synchronization signal, a second synchronization signal, a physical broadcast channel, and a NZP Channel State Information Reference Signal (CSI-RS) for a second synchronization (receiving synchronization signals PSS and SSS and obtain cell ID, Para [0065, 67], receiving the PBCH, Para [0140] and receiving CSI-RS, Para [0047]); and determining an identity based on the first synchronization signal and the second synchronization signal, wherein transmitting the first synchronization signal, the second synchronization signal, the physical broadcast channel, and the reference signal comprises transmitting the first synchronization signal and the second synchronization signal by a first subcarrier spacing, transmitting the physical broadcast channel based on the identity(detecting physical cell id from the synchronization signals, Para [0065, 140], sub-carrier spacing for a PSS/SSS, Para [0162], meaning the sub-carrier spacing is the same for PSS and SSS, receive and decode PBCH using cell ID, Para [0140].  Also see pages 4-7 from provisional application 62/357,945); for the terminal device to be capable to perform a first synchronization and to perform a second synchronization (this is an intended use of the transmitted signals, and the UE performing these synchronizations is not positively recited)  but does not disclose transmitting the NZP-CSI-RS by a second subcarrier spacing nor the first and second subcarrier spacing being configured individually.  Islam discloses an overhead signal (e.g. CSI-RS) is transmitted on channel type A with a numerology having tone spacing of 60 kHz, Para [0074] and the synchronization signal (e.g. PSS and SSS) are transmitted on channel type B with a different numerology having a tone spacing of 240 kHz, Para [0075]  (Para [0072-73] in provisional 62/343,826); and does not disclose the NZP-CSI-RS is a third signal used for a second synchronization nor the other NZP-CSI-RS is a fourth signal is not used for either first or second synchronization.  Koorapaty discloses CSI-RS can be used for quality estimation and synchronization or an CSI-RS can be used for just synchronization, Para [0058].  Kakishima discloses the CSI-RS can be used for different purposes or exclusively for RSRP measurement, Para [0086] or synchronization, Para [0087] (or Para [0056] of provisional application 62/232,058).  In this case one CSI-RS (third signal is used for synchronization) and another CSI-RS (fourth signal is used for RSRP measurement).  
Regarding claim 20, Kim discloses the communication method according to claim 19, but not wherein, the first subcarrier spacing is different from the second subcarrier spacing. Islam discloses an overhead signal (e.g. CSI-RS) is transmitted on channel type A with a numerology having tone spacing of 60kHz, Para [0074] and the synchronization signal (e.g. PSS and SSS) are transmitted on channel type B with a different numerology having a tone spacing of 240kHz, Para [0075] (Para [0072-73] in provisional 62/343,826).
Regarding claims 21 and 23, Kim discloses the terminal device/BS according to claim 13/17, wherein the reception circuitry is configured to receive/transmit a physical broadcast channel based on the physical cell identity (UE receives and decodes the PBCH using the cell id, Para [0140], transmitted by the eNB).
Regarding claims 22 and 24, Kim discloses the communication method according to claim 15/19, further comprising: receiving/transmitting a physical broadcast channel based on the physical cell identity (UE receives and decodes the PBCH using the cell id, Para [0140], transmitted by the eNB).

Examiner Remarks
The claims state the third signal is a NZP CSI-RS is transmitted with a second subcarrier spacing and a fourth signal is also a NZP CSI-RS that is transmitted with the second subcarrier spacing as well.  The specification states that the two reference signals can be transmitted with different sub-carrier spacing, Para [0089].  For example, the second RS is transmitted with sub-carrier spacing of 15 kHz while the first RS is transmitted with a different spacing of 30 kHz, Fig. 7.  Islam discloses the CSI-RS is transmitted with a different sub-carrier spacing than the PSS and SSS but does not appear to disclose a first CSI-RS is transmitted with a different sub-carrier spacing than a second CSI-RS.  A new limitation stating the third signal (NZP CSI-RS) and the fourth signal (also an NZP CSI-RS) transmitted with different sub-carrier spacing may overcome the Islam reference.     


Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  Applicant argues the Examiner appears to assert a general analogy between the third signal and overhead signal.  Applicant makes another confusing and irrelevant argument over ESS.			In response, Islam discloses the first signal, which is the PSS and the second signal which is the SSS, have the same sub-carrier spacing of 240 kHz and the CSI-RS has a different sub-carrier spacing of 60 kHz, Para [0074-75].  It is not clear why Applicant even brings up the ESS, which isn’t cited in the rejection nor being used to map to any features in the claim.  The claim uses the term comprising which is an open ended term that does not exclude additional unrecited steps or elements.   				Applicant argues over the Koorapaty reference and makes another confusing argument in regards to the ESS again: that the CSI-RS is for second synchronization (i.e. an ESS).  Applicant argues Koorapaty discloses the signals are all transmitted with the same spacing of 15 kHz.  In response, Koorapaty does not have to teach the different subcarrier spacing because this feature is already clearly taught by Islam.  The Applicant argues the second synchronization is the ESS, which is confusing. Koorapaty teaches the CSI-RS can be used for synchronization (which reads exactly on the claim limitation) and the ESS from Islam is unrelated.  Further arguments over amendments are moot in view of the new reference, which discloses the CSI-RS can be used for synchronization or RSRP measurements or other purposes.  Therefore a “fourth” signal that is an NZP CSI-RS can be used for RSRP measurements and not for synchronization.  
				
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461